Exhibit 10.2

 

 

AMENDMENT NO. 2

TO

EMPLOYMENT AGREEMENT OF ARNOLD B. ZETCHER

 

THIS AMENDMENT NO. 2 (this “Amendment”), dated as of May 25, 2005, to the
Employment Agreement dated October 22, 1993 and as amended May 11, 1994 (the
“Employment Agreement”), by and between The Talbots, Inc., a Delaware
corporation (the “Company”), and Arnold B. Zetcher (the “Executive”).

WHEREAS, the parties wish to recognize and incorporate as part of the Employment
Agreement the modification and enhancement to the Executive’s right to defined
retirement benefits approved by the Compensation Committee of the Board of
Directors of the Company at its May 25, 2005 meeting; and

WHEREAS, the terms and conditions of the modification and enhancement to the
Executive’s defined retirement benefits, as so approved by the Compensation
Committee, are set forth in The Talbots, Inc. Umbrella Supplemental Executive
Retirement Program effective May 25, 2005 (the “Umbrella SERP”); and

WHEREAS, the parties wish to amend the Employment Agreement to incorporate the
Umbrella SERP into the Employment Agreement; and

WHEREAS, the Employment Agreement and certain payments thereunder may be subject
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
affecting the taxation of payments thereunder, and the parties desire to amend
the Employment Agreement to comply with the provisions of Code Section 409A and
any guidance issued thereunder.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties agree as follows:

1.      Effective as of the date hereof, paragraph 4(A) of the Employment
Agreement is amended by inserting the following language at the end of paragraph
4(A):

On May 25, 2005, the Compensation Committee of the Board of Directors of the
Company approved a modification to the supplemental executive retirement program
for Executive, to increase his entitlement to retirement benefits under the
Company’s defined benefit retirement plans (i.e., The Talbots, Inc. Pension Plan
(the “Pension Plan”) and The Talbots, Inc. Supplemental Retirement Plan (the
“SERP”)) to a level equal to 50% of Executive’s Average Final Compensation (as
such term is defined in the Pension Plan, but modified to include the
Executive’s Deferred Cash Awards as defined in the SERP) upon retirement, and
the Company hereby agrees to provide Executive with such increased entitlement
to such retirement benefits, as provided in and subject to the terms and
conditions (including vesting) set forth in The Talbots, Inc. Umbrella
Supplemental Executive Retirement Program (the “Umbrella SERP”), a copy of which
is annexed hereto as Exhibit A, which plan is hereby agreed to by Executive and
by the Company. The Company agrees to timely satisfy all of its obligations
under the Umbrella SERP and, except as set forth in the Umbrella SERP, will not
terminate or otherwise modify the Umbrella SERP in any manner without the prior
written agreement of Executive. Nothing contained in this Amendment or in the
Umbrella SERP shall in any way apply to, or otherwise affect the construction or
calculation of, any payments or benefits to which the Executive may have a right
or entitlement under Section 6(H)(b)(III) of the Employment Agreement and for
purposes thereof the Umbrella SERP shall not be deemed adopted.

2.      Effective as of January 1, 2005, Section 13 of the Employment Agreement
is amended by inserting the following new paragraph (C) at the end of paragraph
13(B):

        (C)    Notwithstanding anything in this Agreement to the contrary, it is
the intention of the parties that this Agreement comply with Code Section 409A
and any guidance issued thereunder, and this Agreement and the payment of any
benefits hereunder shall be operated and administered accordingly. The parties
agree that if additional guidance is issued by the Internal Revenue Service that
may impact this Agreement with

 

 


--------------------------------------------------------------------------------



 

respect to Code Section 409A, the parties will cooperate and  negotiate in good
faith to adjust this Agreement (if necessary) and the payments and benefits
hereunder to comply with Code Section 409A and such guidance so as to avoid the
imposition of any additional taxes, penalties or costs. If pursuant to Code
Section 409A and any guidance issued thereunder: (i) the Company is treated as
or considered “publicly traded;” (ii) the Executive is a “key employee” of the
Company; and (iii) the Executive “separates from service” with the Company; each
within the meaning of Code Section 409A(a)(2)(B)(i), no payments of any benefits
under this Agreement that may be subject to Code Section 409A and any guidance
thereunder may be made to Executive until at least six (6) months have elapsed
since his separation from service (or, if earlier, his date of death).

3.      Except as expressly modified by this Amendment, all terms and provisions
of the Employment Agreement and all the respective rights and obligations of the
parties to the Employment Agreement shall continue unchanged and in full force
and effect.

4.      This Amendment may be executed in counterparts, each of which shall be
deemed an original but both of which taken together will constitute one
instrument.

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

    THE TALBOTS, INC.                         /s/ Arnold B. Zetcher

By:    

/s/ Stuart M. Stolper                     

          Arnold B. Zetcher  

  Name: Stuart M. Stolper     Title: Senior Vice President, Date of Signature:
August 18, 2005     Human Resources and       Assistant Secretary            
Date of Signature: August 18, 2005



 

 

 

2

 


--------------------------------------------------------------------------------



Exhibit A

 

 

See Exhibit 10.1 to this Current Report

 